Exhibit 10.12

CADENCE PHARMACEUTICALS, INC.

EXECUTIVE SEVERANCE PLAN

(AND SUMMARY PLAN DESCRIPTION)

This Executive Severance Plan (the “Plan”) sets forth the terms of severance
benefits for certain employees of Cadence Pharmaceuticals, Inc. (the “Company”)
in the event of an “Involuntary Termination” (as defined in Section 19 below).
For purposes of this Plan, “Company” will include any direct or indirect
subsidiary of the Company and any successor to substantially all of the
business, shares or assets of the Company.

The Plan is an employee welfare benefit plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). References in the Plan to
“You” or “Your” are references to an employee of the Company.

This document constitutes the official plan document and the required summary
plan description under ERISA.

1. Eligibility and Participation. In order to be eligible for benefits under
this Plan, you must, immediately prior to your date of termination of employment
(or the date of a “Change in Control” (as defined in Section 19 below) for
purposes of Section 2(e)(i) below):

(a) be a regular full-time or part-time employee of the Company. You will
continue to be considered an employee of the Company for purposes of this Plan
if you are on a Company-approved leave of absence immediately prior to the date
of your termination of employment and your regular full-time or regular
part-time status for purposes of determining your severance benefits under this
Plan will be determined based on your status immediately prior to the
commencement of such leave;

(b) be employed at the Vice President or higher level (including any employee
holding an officer position, as determined by the Plan Administrator, but whose
title does not include the term “Vice President”) (provided that employees who
are officers subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934, as amended, shall not be eligible under this
Plan); and

(c) not be subject to disciplinary action or on a formal performance improvement
plan.

This Plan does not apply to independent contractors or consultants to the
Company.

You will not be eligible for benefits under this Plan if:

(u) Your termination does not qualify as an Involuntary Termination;

(v) You voluntarily resign your employment without “Good Reason” (as defined in
Section 19 below);

 

1



--------------------------------------------------------------------------------

(w) You are discharged by the Company for “Cause” (as defined in Section 19
below);

(x) Your employment terminates due to death or disability;

(y) If your Involuntary Termination occurs within twelve (12) months following a
Change in Control, the “Plan Administrator” (as defined in Section 5 below)
determines that you have been offered employment by a “Successor Employer” (as
defined in Section 19 below) to commence promptly following your termination of
employment with the Company at a comparable annual base rate of pay or salary
and with a comparable bonus opportunity and comparable unvested equity awards,
provided that (i) the location of the offered position is not more than thirty
(30) miles from your principal work location at the time of your termination of
employment and (ii) the offered position does not represent a material
diminution in your duties or responsibilities as compared to your position
immediately prior to your termination of employment, whether or not you actually
become an employee of such Successor Employer; or

(z) You are a party to any individual employment agreement or severance
agreement with the Company in effect as of the date of your termination.

2. Severance Benefits. If you are an eligible employee under the Plan and you
have an Involuntary Termination, subject to your compliance with Sections 3 and
4, you will be eligible to receive the benefits set forth below:

(a) Accrued Obligations. On the date your employment terminates, you will
receive a lump sum payment in cash for (i) your fully earned but unpaid base
salary, through the date of termination, at the rate then in effect, and
(ii) your accrued but unused vacation or paid time off through the date of
termination.

(b) Cash Severance Benefit. You will receive a cash “Severance Benefit” equal to
your “Monthly Base Pay” (as determined below) for the applicable “Severance
Period.” Additionally, in the event your Involuntary Termination occurs within
twelve (12) months following a Change in Control, you will receive your “Bonus”
(as defined in Section 19 below) for the year in which the date of your
Involuntary Termination occurs, prorated for the period during such year you
were employed by the Company prior to the date of your Involuntary Termination.

The “Severance Period” will be equal to the number of months set forth in clause
(i) or (ii) below, as applicable.

(i) In the event your Involuntary Termination occurs prior to a Change in
Control or more than twelve (12) months following a Change in Control, the
“Severance Period” will be equal to six (6) months.

(ii) In the event your Involuntary Termination occurs within twelve (12) months
following a Change in Control, the “Severance Period” will be equal to twelve
(12) months.

 

2



--------------------------------------------------------------------------------

(c) Health Benefits Continuation. During the Severance Period, if you elect to
have COBRA coverage and you are eligible for such coverage, the Company shall
make a monthly payment equal to the monthly cost of COBRA coverage under the
Company’s group health plan for you and those of your family members that are
entitled to such COBRA coverage, provided that you certify each month that no
other insurance coverage exists. If any of the Company’s health benefits are
self-funded as of the date of your Involuntary Termination, or if the Company
cannot provide the foregoing benefits in a manner that is exempt from
Section 409A (as defined below) or that is otherwise compliant with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), instead of providing continued health insurance benefits as set forth
above, the Company shall instead pay to you an amount equal to the premiums you
would be required to pay for continuation coverage during the Severance Period
pursuant to COBRA for you and your eligible dependents who were covered under
the Company’s health plans as of the date of your Involuntary Termination
(calculated by reference to the premium as of the date of termination).

(d) Calculation of Monthly Base Pay. Your “Monthly Base Pay” will be your annual
base salary rate from the Company as in effect on the date of your Involuntary
Termination divided by twelve (12). For purposes of this Plan, Annual Base Pay
will not include any bonus, incentive compensation, benefits or expense
reimbursements or equity awards.

(e) Stock Awards.

(i) The vesting and exercisability of fifty percent (50%) of your outstanding
unvested stock options, restricted stock and other equity awards granted to you
under any of the Company’s equity incentive plans (or awards substituted
therefore covering the securities of a successor company) (“Stock Awards”) shall
be automatically accelerated on the date of a Change in Control.

(ii) On the date of your Involuntary Termination within twelve (12) months
following a Change in Control, the vesting and/or exercisability of any
outstanding unvested portions of your Stock Awards shall be automatically
accelerated.

(f) No Duplication of Benefits. In the event of your Involuntary Termination,
you shall only be entitled to receive cash Severance Benefits under
Section 2(b)(i) or 2(b)(ii) of this Plan, but in no event will you be entitled
to benefits under both clauses (i) and (ii) under Section 2(b).

(g) Outplacement Services. In the event of your Involuntary Termination, you
shall also be entitled to receive executive-level outplacement services at the
Company’s expense, not to exceed $15,000. Such services shall be provided by a
firm selected by you from a list compiled by the Company.

3. Payment of Severance Benefits.

(a) Release Requirement. As a condition to the payment of any Severance Benefits
under Section 2(b), any benefits under Section 2(c), or the acceleration of any
vesting of equity awards pursuant to Section 2(e), you will be required to
execute a waiver and release of claims agreement (the “Release”) in
substantially the form attached hereto as Appendix A. As

 

3



--------------------------------------------------------------------------------

specified in the applicable Release, you will have twenty-one (21) calendar days
to consider whether to execute such Release, and you may have the right to
revoke such Release within a certain number of days after execution (the
“Revocation Period”). You must execute the Release and not revoke the Release,
if applicable, in order to be entitled to benefits under this Plan. With respect
to each participant in the Plan, his or her “Release Effective Date” will be the
day upon which the Revocation Period expires without a revocation of such
Release by the participant. Your Release Effective Date must be within thirty
(30) days following the date of your termination of employment. If your Release
Effective Date does not occur within thirty (30) days of your termination of
employment, you will not be entitled to any payments or benefits under this
Plan.

(b) Payment Timing. Subject to the timing provisions of Section 15(a), your
Severance Benefit under Section 2(b) and, if applicable, the last sentence of
Section 2(c), shall be paid in a lump sum payment in cash, and subject to
applicable tax withholding, on the first payroll date that is thirty (30) days
following the date of your Involuntary Termination.

4. Continued Obligations to the Company.

(a) You acknowledge that you have executed and are subject to the provisions of
all Company policies regarding confidential information and ethics including,
but not limited to any confidential information or proprietary rights agreement
entered into by you in connection with your employment.

(b) If you breach or threaten to commit a breach of any of the provisions of
this Section 4, the Company shall have the right to cease all payments to you
under Section 2(b), Section 2(c) and to reverse any vesting of awards pursuant
to Section 2(d), in addition to any other rights and remedies available to the
Company under law or in equity.

5. Plan Administration.

(a) The Plan will be administered by the Compensation Committee of the Board
and/or its delegate, which will be the President and CEO of the Company (the
“Plan Administrator”). The Plan Administrator is responsible for the general
administration and management of the Plan and will have all powers and duties
necessary to fulfill its responsibilities, including, but not limited to, the
discretion to interpret and apply the Plan and to determine all questions
relating to eligibility for benefits. The Plan will be interpreted in accordance
with its terms and their intended meanings. All actions taken and all
determinations made in good faith by the Plan Administrator or by Plan
fiduciaries will be final and binding on all persons claiming any interest in or
under the Plan.

(b) If, due to errors in drafting, any Plan provision does not accurately
reflect its intended meaning, as demonstrated by consistent interpretations or
other evidence of intent, or as determined by the Plan Administrator in its sole
discretion, the provision will be considered ambiguous and will be interpreted
by the Plan Administrator and all Plan fiduciaries in a fashion consistent with
its intent, as determined in the sole discretion of the Plan Administrator. The
Plan Administrator will amend the Plan retroactively to cure any such ambiguity.

 

4



--------------------------------------------------------------------------------

(c) No Plan fiduciary will have the authority to answer questions about any
pending or final business decision of the Company or any affiliate that has not
been officially announced, to make disclosures about such matters, or even to
discuss them, and no person will rely on any unauthorized, unofficial
disclosure. Thus, before a decision is officially announced, no fiduciary is
authorized to tell any person, for example, that he or she will or will not be
laid off or that the Company will or will not offer exit incentives in the
future. Nothing in this subsection will preclude any fiduciary from fully
participating in the consideration, making, or official announcement of any
business decision.

(d) This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.

6. Effective Date of Plan; Amendment.

(a) This Plan will be effective as of November 14, 2012 (the “Effective Date”),
and shall continue until the earlier of (i) the date it is terminated by the
Compensation Committee of the Board or (ii) the date on which all benefits
payable under the Plan have been paid.

(b) The Compensation Committee of the Board will have the power to amend or
terminate this Plan from time to time in its sole and absolute discretion;
provided, however, that no such termination or amendment shall impair your
rights to benefits under Section 2(b)(ii), Section 2(c) or 2(e)(ii) of the Plan,
as in effect prior to such termination or amendment, unless at least one hundred
eighty (180) days’ prior written notice has been provided prior to the effective
date of such termination or amendment.

7. Integration With Other Payments. Benefits under this Plan are not intended to
duplicate such benefits as workers’ compensation wage replacement benefits,
disability benefits, pay-in-lieu-of-notice, severance pay, or similar benefits
under other benefit plans, severance programs, employment contracts, or
applicable laws, such as the WARN Act. Should such other benefits be payable,
your benefits under this Plan will be reduced accordingly or, alternatively,
benefits previously paid under this Plan will be treated as having been paid to
satisfy such other benefit obligations. In either case, the Plan Administrator,
in its sole discretion, will determine how to apply this provision and may
override other provisions in this Plan in doing so.

8. Limitation on Employee Rights. This Plan will not give any employee the right
to be retained in the service of the Company, nor will it interfere with or
restrict the right of the Company to discharge or otherwise terminate the
employee for any reason.

9. No Third-Party Beneficiaries. This Plan will not give any rights or remedies
to any person other than eligible employees and the Company.

10. Successors. This Plan shall be binding upon and inure to the benefit of the
successors of the Company.

11. Governing Law and Venue. This Plan is a welfare plan subject to ERISA and it
will be interpreted, administered, and enforced in accordance with that law. To
the extent that

 

5



--------------------------------------------------------------------------------

state law is applicable, the statutes and common law of the State of California,
excluding any that mandate the use of another jurisdiction’s laws, will apply.
Any suit brought hereon shall be brought in the federal courts sitting in the
Southern District of California, and you hereby waive any claim or defense that
such forum is not convenient or proper.

12. Miscellaneous. Where the context so indicates, the singular will include the
plural and vice versa. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan. Unless
the context clearly indicates to the contrary, a reference to a statute or
document will be construed as referring to any subsequently enacted, adopted, or
executed counterpart.

13. Notice. For purposes of this Plan, notices and all other communications
provided for in this Plan will be in writing and will be deemed to have been
duly given when delivered or mailed by United States certified or registered
mail, return receipt requested, postage prepaid, addressed to the Company at its
primary office location and to an employee at such employee’s last known address
as listed on the Company’s records, provided that all notices to the Company
will be directed to the attention of its Secretary, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address will be effective only upon receipt.

14. Withholding. The Company will be entitled to withhold from any payments or
deemed payments to you hereunder any amount of withholding required by law.

15. Section 409A of the Code.

(a) Notwithstanding anything herein to the contrary, to the extent any Severance
Benefits payable to you pursuant to Section 2(b) or Section 2(c) are treated as
non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then (i) no amount shall be
payable pursuant to such section unless your termination of employment
constitutes a “separation from service” with the Company (as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto) (a “Separation from Service”), and (ii) if you, at the time of your
Separation from Service, are determined by the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code and the Company
determines that delayed commencement of any portion of the termination benefits
payable to you pursuant to this Plan is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code (any such delayed
commencement, a “Payment Delay”), then such portion of your Severance Benefits
described in Section 2(b) or Section 2(c) shall not be provided to you prior to
the earlier of (A) the expiration of the six-month period measured from the date
of your Separation from Service, (B) the date of your death or (C) such earlier
date as is permitted under Section 409A of the Code. Upon the expiration of the
applicable Code Section 409A(a)(2)(B)(i) deferral period, all payments deferred
pursuant to a Payment Delay shall be paid in a lump sum to you within thirty
(30) days following such expiration, and any remaining payments due under this
Plan shall be paid as otherwise provided herein. The determination of whether
you are a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code as of the time of your Separation from Service shall made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and

 

6



--------------------------------------------------------------------------------

any successor provision thereto). Each payment of two or more installment
payments made under this Agreement shall be designated as a “separate payment”
within the meaning of Section 409A of the Code.

(b) Notwithstanding Section 15(a), to the maximum extent permitted by applicable
law, the Severance Benefits payable to you pursuant to Section 2(b) and
Section 2(c) shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (with respect to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (with respect to short-term deferrals).

(c) To the extent that any reimbursements under this Plan are subject to
Section 409A, any such reimbursements payable to you shall be paid to you no
later than December 31 of the calendar year following the calendar year in which
the expense was incurred; provided, that you submit your reimbursement request
promptly following the date the expense is incurred, the amount of expenses
reimbursed in one calendar year shall not affect the amount eligible for
reimbursement in any subsequent calendar year, other than medical expenses
referred to in Section 105(b) of the Code, and your right to reimbursement under
this Plan will not be subject to liquidation or exchange for another benefit.

(d) To the extent the payments and benefits under this Plan are subject to
Section 409A of the Code, this Plan shall be interpreted, construed and
administered in a manner that satisfies the requirements of Sections 409A(a)(2),
(3) and (4) of the Code and the Treasury Regulations thereunder (and any
applicable transition relief under Section 409A of the Code).

16. Funding. No provision of this Plan shall require the Company, for purposes
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company
of its successors.

17. Claims Procedures.

(a) Normally, you do not need to present a formal claim to receive benefits
payable under this Plan.

(b) If any person (the “Claimant”) believes that benefits are being denied
improperly, that the Plan is not being operated properly, that fiduciaries of
the Plan have breached their duties, or that the Claimant’s legal rights are
being violated with respect to the Plan, the Claimant must file a formal claim,
in writing, with the Plan Administrator. This requirement applies to all claims
that any Claimant has with respect to the Plan, including claims against
fiduciaries and former fiduciaries, except to the extent the Plan Administrator
determines, in its sole discretion, that it does not have the power to grant all
relief reasonably being sought by the Claimant.

 

7



--------------------------------------------------------------------------------

(c) A formal claim must be filed within ninety (90) days after the date the
Claimant first knew or should have known of the facts on which the claim is
based, unless the Plan Administrator in writing consents otherwise. The Plan
Administrator will provide a Claimant, on request, with a copy of the claims
procedures established under subsection (d).

(d) The Plan Administrator has adopted procedures for considering claims (which
are set forth in Appendix B), which it may amend from time to time, as it sees
fit. These procedures will comply with all applicable legal requirements. These
procedures may provide that final and binding arbitration will be the ultimate
means of contesting a denied claim (even if the Plan Administrator or its
delegates have failed to follow the prescribed procedures with respect to the
claim). The right to receive benefits under this Plan is contingent on a
Claimant using the prescribed claims procedures to resolve any claim.

18. Additional Information. As a participant in the Plan, you are entitled to
certain rights and protections under ERISA, as described in Appendix C.

19. Definitions. For purposes of this Plan, the following terms will have the
following meanings:

(a) “Board” means the board of directors of the Company.

(b) “Bonus” means an amount equal to (i) the bonus awarded to you for the fiscal
year prior to your date of termination (which bonus shall be annualized to the
extent you were not employed for the entire fiscal year prior to the date of
termination), or (ii) if you have not received a bonus because you were not
employed by the Company for a sufficient period of time, your target annual
bonus for the fiscal year in which the date of termination occurs. If any
portion of the bonuses awarded to you consisted of securities or other property,
the fair market value thereof shall be determined in good faith by the Plan
Administrator.

(c) “Cause” means (i) your willful and continued failure substantially to
perform your duties with the Company (other than any such failure resulting from
your incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by your immediate supervisor, which
demand specifically identifies the manner in which your immediate supervisor
believes that you have not substantially performed your duties; (ii) your
willful commission of an act of fraud or dishonesty resulting in economic or
financial damage to the Company; (iii) your conviction of, or entry by you of a
guilty or no contest plea to, the commission of a felony or a crime involving
moral turpitude; (iv) a willful breach by you of your fiduciary duty to the
Company which results in economic or other damage to the Company; or (v) your
willful and material breach of any agreement between you and the Company or any
written Company policies or specific directions of a superior which policies or
directives are neither illegal (or do not involve illegal conduct) nor require
you to violate reasonable business ethical standards.

(d) “Change in Control” shall have the meaning set forth in the Company’s 2006
Equity Incentive Award Plan as in effect on the Effective Date.

 

8



--------------------------------------------------------------------------------

(e) “Good Reason” means the occurrence of any one of the following: (i) a
material diminution in your authority, duties or responsibilities; (ii) a
material diminution in your base compensation; or (iii) a material change in the
geographic location at which you must perform your duties (which for purposes of
the Plan will mean that the Company requests that you relocate your employment
with the Company to another work site that is more than thirty (30) miles from
your principal work location determined at the time you were notified of the
proposed relocation; and you do not accept the proposed relocation, and are
discharged from employment with the Company for that reason (and not by reason
of permanent layoff or for Cause)). Good Reason shall not be deemed to exist due
to any change in your reporting structure within the Company. Additionally, Good
Reason shall not be deemed to exist unless (A) you give the Company written
notice of the Good Reason event no later than thirty (30) days after the time at
which the event or condition purportedly giving rise to Good Reason first occurs
or arises and (B) the Company shall have thirty (30) days from the date notice
such notice is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason. Your resignation
for Good Reason must occur within three months following the initial existence
of the event or condition constituting Good Reason.

(f) “Involuntary Termination” means either (i) the termination of your
employment by the Company without Cause, or (ii) your voluntary resignation for
Good Reason. In no event will your termination of employment as a result of your
death or disability, resignation for other than Good Reason or discharge for
Cause be considered an Involuntary Termination.

(h) “Successor Employer” means (i) any entity that acquires or assumes
facilities, operations or functions formerly carried out by the Company (such as
the buyer of a facility or any entity to which a Company operation or function
has been outsourced), (ii) any affiliate of the Company, or (iii) any entity
making the employment offer at the request of the Company (such as a joint
venture of which the Company or an affiliate is a member).

Executed at San Diego, California, effective as of November 14, 2012.

 

CADENCE PHARMACEUTICALS, INC. By:  

/s/ Theodore R. Schroeder

Name:   Theodore R. Schroeder Title:   President and CEO

 

9



--------------------------------------------------------------------------------

APPENDIX A

FORM OF RELEASE

[The language in this General Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final General Release document.]

This General Release of Claims (“Release”) is entered into as of this      day
of             , 20    , between you and Cadence Pharmaceuticals, Inc. (the
“Company”) (collectively referred to herein as the “Parties”), effective [upon]
[eight days after] your signature (the “Effective Date”)[, unless you revoke
your acceptance as provided in Paragraph 1(c), below].1 For purposes of this
Release, “Company” will include any direct or indirect subsidiary of the Company
and any successor to substantially all of the business, shares or assets of the
Company.

You have been offered the opportunity to receive the “Severance Benefits” [and
accelerated vesting of “Stock Awards,” each] as defined in and pursuant to the
Cadence Pharmaceuticals, Inc. Executive Severance Plan (the “Severance Plan”),
to which you would not otherwise be entitled by executing the general release of
claims set forth in this Release.

1. General Release of the Company. You understand that by agreeing to this
release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this Release.

(a) On behalf of yourself and your heirs and assigns, you hereby release and
forever discharge the “Releasees” hereunder, consisting of the Company, and each
of its owners, affiliates, divisions, predecessors, successors, assigns, agents,
directors, officers, partners, employees, and insurers, and all persons acting
by, through, under or in concert with them, or any of them, of and from any and
all manner of action or actions, cause or causes of action, in law or in equity,
suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which you now have
or may hereafter have against the Releasees, or any of them, by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to your hire, employment, remuneration
or resignation by the Releasees, or any of them, including any Claims arising
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866;
the Equal Pay Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act; the Family Medical Leave Act; [the Age Discrimination in
Employment Act (“ADEA”)]; the California Fair Employment and Housing Act; the
California Family Rights Act; the California Labor Code; the California
Occupational Safety and Health Act; Section 17200 of the California Business and
Professions

 

1  NOTE: Bracketed language throughout will be included for employees age 40 or
older at the time of termination.

 

1



--------------------------------------------------------------------------------

Code; Claims under any other local, state or federal law governing employment;
Claims for breach of contract; Claims arising in tort, including, without
limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

(b) Notwithstanding the generality of the foregoing, you do not release the
following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA;

(iv) Claims to any benefit entitlements vested as the date of your employment
termination pursuant to the written terms of any Company employee benefit plan,
including, without limitation, your right to “Severance Benefits” [and the
accelerated vesting of “Stock Awards,” each] as defined in and pursuant to the
Severance Plan; and

(v) Claims to indemnity under California Labor Code Section 2802.

(c) [FOR EMPLOYEE 40 YEARS OR OLDER ONLY: In accordance with the Older Workers
Benefit Protection Act of 1990, you have been advised of the following:

(i) You have the right to consult with an attorney before signing this Release;

(ii) You have been given at least twenty-one (21) days to consider this Release;

(iii) You have seven (7) days after signing this Release to revoke your
agreement to it, and that this Release will not be effective, and you will not
receive any of the separation benefits outlined in the Severance Plan until that
revocation period has expired.

If you wish to revoke your acceptance of this Release, you must deliver such
notice in writing, no later than 5:00 p.m. on the 7th day following your
signature to: General Counsel, Cadence Pharmaceuticals, Inc., by fax, or by hand
delivery.

 

2



--------------------------------------------------------------------------------

(d) YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

(e) This Release must be executed by you [, and any applicable revocation period
under this Section 1 must have expired without your revocation of this Release,]
within thirty (30) days following the date of your termination of employment in
order for you to be eligible to receive the “Severance Benefits” [and the
accelerated vesting of your “Stock Awards,” each] as defined in and pursuant to
the Severance Plan.

2. Employee’s Representations. You represent and warrant that:

(a) You have returned to the Company all Company property in your possession;

(b) You are not owed wages, commissions, bonuses or other compensation, other
than wages through [LAST DATE OF EMPLOYMENT] and any accrued, unused vacation
earned through that date;

(c) During the course of your employment you did not sustain any injuries for
which you might be entitled to compensation pursuant to worker’s compensation
law;

(d) You have not made any false and disparaging comments about the Company, nor
will you do so in the future; and

(e) You have not initiated any adversarial proceedings of any kind against the
Company or against any other person or entity released herein, nor will you do
so in the future, except as specifically allowed by this Release.

3. Maintaining Confidential Information. You will not disclose any confidential
information you acquired while an employee of the Company to any other person or
use such information in any manner that is detrimental to the Company’s
interests. You will abide by all covenants regarding confidential and
proprietary information of the Company that you have entered into by written
agreement with the Company.

4. Cooperation With the Company. You will cooperate fully with the Company, at
the Company’s cost and expense, in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action which has been or may be filed against the Company and to which
you have relevant information.

 

3



--------------------------------------------------------------------------------

5. Severability. The provisions of this Release are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

6. Choice of Law. This Release shall in all respects be governed and construed
in accordance with the laws of the State of [APPLICABLE STATE WHERE EMPLOYEE WAS
EMPLOYED], including all matters of construction, validity and performance,
without regard to conflicts of law principles.

7. Integration Clause. This Release and the Severance Plan contain our entire
agreement with regard to the transition and separation of your employment, and
supersede and replace any prior agreements as to those matters, whether oral or
written. This Release may not be changed or modified, in whole or in part,
except by an instrument in writing signed by you and an executive officer of the
Company.

8. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EMPLOYEE     CADENCE PHARMACEUTICALS, INC.

 

   

 

[EMPLOYEE NAME]     By:  

 

      Title:  

 

Date:  

 

    Date:  

 

 

4



--------------------------------------------------------------------------------

APPENDIX B

DETAILED CLAIMS PROCEDURES

1. Claims Procedure.

(a) Initial Claims. All claims will be presented to the Plan Administrator in
writing. Within ninety (90) days after receiving a claim, a claims official
appointed by the Plan Administrator will consider the claim and issue his or her
determination thereon in writing. The claims official may extend the
determination period for up to an additional ninety (90) days by giving the
Claimant written notice. The initial claim determination period can be extended
further with the consent of the Claimant. Any claims that the Claimant does not
pursue in good faith through the initial claims stage will be treated as having
been irrevocably waived.

(b) Claims Decisions. If the claim is granted, the benefits or relief the
Claimant seeks will be provided. If the claim is wholly or partially denied, the
claims official will, within ninety (90) days (or a longer period, as described
above), provide the Claimant with written notice of the denial, setting forth,
in a manner calculated to be understood by the Claimant: (i) the specific reason
or reasons for the denial; (ii) specific references to the provisions on which
the denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, together with an
explanation of why the material or information is necessary; and
(iv) appropriate information as to the steps to be taken if the Claimant wishes
to submit his or her claim for review, including the time limits applicable to
such procedures, and a statement of the Claimant’s right to bring a civil action
under Section 502(a) of ERISA following an adverse decision upon review. If the
Claimant can establish that the claims official has failed to respond to the
claim in a timely manner, the Claimant may treat the claim as having been denied
by the claims official.

(c) Appeals of Denied Claims. Each Claimant will have the opportunity to appeal
the claims official’s denial of a claim in writing to an appeals official
appointed by the Plan Administrator (which may be a person, committee, or other
entity). A Claimant must appeal a denied claim within sixty (60) days after
receipt of written notice of denial of the claim, or within sixty (60) days
after it was due if the Claimant did not receive it by its due date. The
Claimant (or his or her duly authorized representative) may review pertinent
documents in connection with the appeals proceeding and may present issues,
comments and documents in writing relating to the claim. The review will take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit claim determination. Any
claims that the Claimant does not pursue in good faith through the appeals
stage, such as by failing to file a timely appeal request, will be treated as
having been irrevocably waived.

(d) Appeals Decisions. The decision by the appeals official will be made not
later than sixty (60) days after the written appeal is received by the Plan
Administrator, unless special circumstances require an extension of time, in
which case a decision will be rendered as soon as possible, but not later than
one hundred twenty (120) days after the appeal was filed, unless the Claimant
agrees to a further extension of time. The appeal decision will be in writing,
will be set forth in a manner calculated to be understood by the Claimant, and
will include

 

1



--------------------------------------------------------------------------------

specific reasons for the decision, specific references to the provisions on
which the decision is based, if applicable, a statement that the Claimant is
entitled to receive upon request and free of charge reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s claim for benefits, as well as a statement of the Claimant’s right to
bring an action under Section 502(a) of ERISA. If a Claimant does not receive
the appeal decision by the date it is due, the Claimant may deem his or her
appeal to have been denied.

(e) Procedures. The Plan Administrator will adopt procedures by which initial
claims will be considered and appeals will be resolved; different procedures may
be established for different claims. All procedures will be designed to afford a
Claimant full and fair consideration of his or her claim.

 

2



--------------------------------------------------------------------------------

APPENDIX C

ADDITIONAL INFORMATION

RIGHTS UNDER ERISA

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants will be entitled to:

Receive Information About Your Plan and Benefits

1. Examine, without charge, at the Plan Administrator’s office and at certain
Company offices, all Plan documents and copies of all documents filed by the
Plan with the U.S. Department of Labor, and available at the Public Disclosure
Room of the Employee Benefits Security Administration, such as annual reports
and Plan descriptions.

2. Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and updated summary plan description. The
Plan Administrator may make a reasonable charge for the copies.

3. Obtain upon written request to the Plan Administrator information as to
whether a particular employer or employer organization is a sponsor of the Plan
and the address of any employer or employer organization that is a plan sponsor.
Your beneficiaries also have a right to obtain this information upon written
request to the Plan Administrator.

4. Receive a written explanation of why a claim for benefits has been denied, in
whole or in part, and a review and reconsideration of the claim.

5. Continue health care coverage for yourself, spouse or dependent if there is a
loss of coverage as a result of a qualifying event. You or your dependents may
have to pay for such coverage. Review this Plan and summary plan description on
the rules governing your COBRA continuation coverage rights.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including the Company or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your right under ERISA. However, this rule neither
guarantees continued employment, nor affects the Company’s right to terminate
your employment for other reasons.

Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.



--------------------------------------------------------------------------------

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents and do not receive them within
thirty (30) days, you may file suit in a Federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to One Hundred Ten Dollars ($110) a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the Plan
Administrator. If you have a claim for benefits which is denied or ignored, in
whole or in part, you may file suit in a state or Federal court. In addition, if
you disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order, you may file suit in Federal court. If it
should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you should have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U. S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquires,
Employee Benefits Security Administration, U. S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

2



--------------------------------------------------------------------------------

ADMINISTRATIVE INFORMATION

 

Name of Plan:    Cadence Pharmaceuticals, Inc. Executive Severance Plan Sponsor:
   Cadence Pharmaceuticals, Inc. Type of Administration:    Self-Administered
Type of Plan:    Severance Pay Employee Welfare Benefit Plan Employer
Identification Number:    41-2142317 Plan Administrator:   

Compensation Committee of the Board of Directors

Cadence Pharmaceuticals, Inc.

12481 High Bluff Drive, Suite 200

San Diego, CA 92130

Direct Questions Regarding the Plan to:   

Human Resources Department

Cadence Pharmaceuticals, Inc.

12481 High Bluff Drive, Suite 200

San Diego, CA 92130

Agent for Service of Legal Process:    Service of Legal Process may also be made
upon the Plan Administrator at the above address. Plan Year:    Calendar Year
Plan Number:    50            